Order entered November 5, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01109-CV

                      IN THE INTEREST OF R.E., ET AL., CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-06294

                                             ORDER
       Before the Court is appellant’s November 2, 2018 motion for extension of time to file

brief. Appellant notes the Court has questioned its jurisdiction over this appeal, and he seeks an

extension until fifteen days after the Court determines its jurisdiction.

       The letter questioning the Court’s jurisdiction suspended the deadline for filing

appellant’s brief and informed the parties the deadline would be reset if the Court determined it

had jurisdiction. Accordingly, we DENY the motion as premature.


                                                        /s/   DAVID EVANS
                                                              JUSTICE